IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

DEUTSCHE BANK TRUST                 NOT FINAL UNTIL TIME EXPIRES TO
COMPANY AMERICAS AS                 FILE MOTION FOR REHEARING AND
INDENTURE TRUSTEE FOR               DISPOSITION THEREOF IF FILED
THE REGISTERED HOLDERS
OF SAXTON ASSET                     CASE NO. 1D14-2450
SECURITIES TRUST 2006-1
MORTGAGE LOAN ASSET
BACKED NOTES, SERIES
2006-1,

      Appellants,

v.

KENNETH R. SCHNEIDER, ET
AL.,

     Appellee.
_____________________________/

Opinion filed July 28, 2014.

An appeal from the Circuit Court for Alachua County.
Stanley H. Griffis, III, Judge.

Khari E. Taustin, Jeremy W. Harris, Masimba M. Mutamba, and Angela Barbosa
Wilborn, of Morris, Laing, Evans, Brock & Kennedy, CHTD., West Palm Beach,
for Appellants.

Frederic David Kaufman of Kaufman Attorneys, P.A., Gainesville, for Appellee.

PER CURIAM.

      DISMISSED.        Appellants’ Motion to Stay Appeal and Relinquish

Jurisdiction, filed on June 25, 2014, is denied. See Demont v. Demont, 24 So. 3d
699 (Fla. 1st DCA 2009) (dismissing appeal rather than allowing lower court to

enter a final order where an indeterminate amount of judicial labor remained to be

done before a final order could be entered).

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.




                                         2